                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

WILLIAM TEOH,                                  )
                                               )      Case No. 5:20-cv-464
                 Plaintiff,                    )
                                               )
v.                                             )              MOTION TO DISMISS
                                               )
WELLS FARGO BANK, N.A.,                        )
                                               )
                 Defendant.                    )
                                               )


       NOW COMES Defendant Wells Fargo Bank, N.A. (“Wells Fargo”), by and through its

undersigned counsel, pursuant to FED. R. CIV. P. 12(b)(6), and moves the Court for an Order

dismissing Plaintiff’s Complaint with prejudice. The grounds and authorities supporting this

motion are set forth in the accompanying Brief in Support of Motion to Dismiss.

       WHEREFORE, Wells Fargo respectfully requests that the Court grant this Motion to

Dismiss with prejudice.

       This the 27th day of August, 2020.



                                        WOMBLE BOND DICKINSON (US) LLP

                                        /s/ B. Chad Ewing
                                        B. Chad Ewing (N.C. State Bar No. 27811)
                                        One Wells Fargo Center, Suite 3500
                                        301 South College Street
                                        Charlotte, North Carolina 28202-6037
                                        Telephone: (704) 331-4996
                                        Facsimile: (704) 338-7854
                                        E-Mail: chad.ewing@wbd-us.com

                                        Attorneys for Wells Fargo Bank, N.A.




           Case 5:20-cv-00464-D Document 4 Filed 08/27/20 Page 1 of 2
                               CERTIFICATE OF SERVICE

         I hereby certify that on August 27, 2020, the foregoing MOTION TO DISMISS was
filed with the Clerk of Court using the CM/ECF system, and a true and correct copy was sent via
first class mail, postage prepaid to the following:

              William Teoh, Pro Se
              8 Teahouse Court
              Durham, NC 27707



                                           /s/B. Chad Ewing
                                           B. Chad Ewing




           Case 5:20-cv-00464-D Document 4 Filed 08/27/20 Page 2 of 2
